Citation Nr: 0111686	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-16 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to May 30, 1984 for a 
grant of service connection for septal nasal deflection with 
deformity and chronic rhinosinusitis and right facial 
neuralgia.  


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel
INTRODUCTION

The veteran had active service in the United States Air Force 
from August 1969 to October 7, 1975.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (the RO) in Phoenix, 
Arizona which denied the veteran's claim of entitlement to an 
effective date prior to May 30, 1984 for the grant of service 
connection for septal nasal deflection with deformity and 
chronic rhinosinusitis and right facial neuralgia.  

In January 2001, the veteran appeared for a Travel Board 
hearing before the undersigned Board member, a transcript of 
which is a part of the record.  


FINDINGS OF FACT

1.  The RO first received a claim of entitlement to service 
connection for septal nasal deflection with deformity and 
chronic rhinosinusitis and right facial neuralgia on May 30, 
1984.  

2.  No earlier communication can be reasonably interpreted as 
a claim for service connection for septal nasal deflection 
with deformity and chronic rhinosinusitis and right facial 
neuralgia.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to May 
30, 1984 for the grant of service connection for septal nasal 
deflection with deformity and chronic rhinosinusitis and 
right facial neuralgia have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date prior to May 30, 
1984 for the grant of service connection for septal nasal 
deflection with deformity and chronic rhinosinusitis and 
right facial neuralgia.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.  

Relevant Law and Regulations

Effective dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400 (b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 1991); 38 C.F.R. § 3.1(p) (2000).  

The date of receipt shall be the date on which a claim, 
information or evidence was received in the VA.  38 U.S.C.A. 
§ 101(30); 38 C.F.R. § 3.1(r) (2000).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2000).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2000).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

VA's duty to assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that VA 
may defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).   

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

While in service in August 1970 the veteran was involved in 
an automobile accident during which he broke his nose on the 
steering wheel of his vehicle.  

There is no evidence of record of receipt by VA of any 
correspondence from the veteran and the RO prior to May 30, 
1984.  On May 30, 1984 the RO received from the veteran a 
formal claim of entitlement to service connection for a nose 
injury (VA Form 21-526).    In item 9B, in response to the 
question concerning whether he had previously filed any claim 
for VA benefits, the veteran checked "none".  The veteran 
signed the statement, certifying that the statement was true 
and complete.  

In April 1987, the RO issued a rating decision which granted 
the veteran's claim of service connection for septal nasal 
deflection with deformity and chronic rhinosinusitis and 
right facial neuralgia and assigned a 10 percent disability 
rating, effective May 30, 1984, the date of receipt of the 
claim.  

In March 1998, the veteran filed a claim of entitlement to an 
effective date prior to May 30, 1984 for his service-
connected septal nasal deflection with deformity and chronic 
rhinosinusitis and right facial neuralgia.  According to the 
veteran, his effective date should have been October 7, 1975, 
which is the date he separated from service.  The veteran has 
contended, in essence, that he filed for VA disability 
compensation on his day of discharge and that after filing he 
never received any correspondence from the VA.  He stated 
that he again filed a claim for VA benefits in May 1984 which 
resulted in his claim being granted.  

In support of his claim, the veteran submitted a copy of an 
Air Force Form 452, Serviceman's Statement Concerning 
Application for Compensation from the Veterans 
Administration.  There was a check mark on the form next to 
the statement, "I have this date filed an application for 
disability compensation, VA Form 21-526e."  The form was 
signed by the veteran and was dated "7-10-75".  

On January 31, 2001, the veteran testified at a hearing 
before the undersigned Board Member.  He again indicated that 
he filed a VA Form 21-526e when he left service.  He alleged 
that he never received any correspondence from the VA and 
that since he was unfamiliar with the process he did not know 
how long it would take to reach a decision.  


Analysis

Preliminary matter - duty to assist

As noted above, the recently enacted VCAA clarified VA's duty 
to assist veterans in the development of their claims.  The 
Board has reviewed the record carefully in order to determine 
whether the objectives of the VCAA have been accomplished in 
this case.

It appears that all pertinent records have been obtained with 
respect to the issue on appeal.  With the exception of the VA 
Form 21-526e referred to by the veteran, which cannot be 
located, the veteran has not indicated that additional 
evidence exists, and the record does not contain any 
references that would lead the Board to conclude that any 
other pertinent evidence need be obtained.  Moreover, the 
veteran has been given ample opportunity to present evidence 
and argument in support of his claim, including presenting 
his testimony at a personal hearing before the undersigned 
Board member.   

Accordingly, the Board concludes that VA's duty to assist has 
been accomplished in this case and that this issue may be 
discussed on its merits.


Discussion

On May 30, 1984, the RO received a formal claim for service 
connection for a nose injury on a VA Form 21-526.  In April 
1987 the RO granted service connection for a nose injury and 
assigned a 10 percent disability rating effective May 30, 
1984, the date of receipt of the veteran's claim.  Absent 
evidence of a previously received claim, no earlier effective 
date may be assigned.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

The veteran contends that he filed a claim for service 
connection for his nose injury on October 7, 1975, the date 
of his discharge from the United States Air Force.  As 
evidence of such the veteran has submitted a copy of Air 
Force Form 452, Serviceman's Statement Concerning Application 
for Compensation from the Veterans Administration, signed by 
the veteran and dated October 7, 1975.  
This form refers to a VA Form 21-526e, although these is no 
indication what disabilities were referred to in that form.

There is no evidence of a 1975 claim for a nose injury in the 
veteran's claims file.  The Board acknowledges the veteran's 
testimony as to the events of October 7, 1975; however, there 
is no report other evidence that supports the veteran's 
contention.  In fact, in his May 1984 claim, the veteran 
specifically denied having previously filed for VA 
compensation or benefits and further indicated that his 
statement was true and complete.  The Board places great 
weight on that statement.

In addition, the Court has ruled that there is a presumption 
of regularity under which it is presumed that Government 
officials have properly discharged their official duties. 
Clear evidence to the contrary is required to rebut the 
presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 
307 (1992), [citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)].  While the Ashley case dealt 
with regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.

In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It is therefore presumed that had the veteran filed a claim 
of entitlement to service connection for a nose injury on 
October 7, 1975, such would appear in his claims folder.

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (2000).  See also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  As noted above, an informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a) (2000).

The Board has carefully reviewed the record and has 
identified no communication, medical treatment record or 
other document prior to May 30, 1984 which may be interpreted 
as a formal or informal claim of entitlement to service 
connection for a nose injury.  

In Brannon v. West, 12. Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
held that an appellant must have asserted the claim expressly 
or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).  In this case, the Board has searched the record and 
has been unable to find a claim for service connection for a 
nasal injury prior to the VA Form 21-526 filed on May 30, 
1984.  Even if could be assumed that the veteran attempted to 
file a claim in October 1975, despite the lack of 
corroborative evidence, there is no evidence in the record 
which specifically identified "the benefit sought", i.e. 
service connection for a nasal disability, as is required by 
38 C.F.R. § 3.155.  See Dunson v. Brown, 4 Vet. App. 327, 330 
(1993).

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to an earlier 
effective date for service connection for septal nasal 
deflection with deformity and chronic rhinosinusitis and 
right facial neuralgia.  The benefit sought on appeal is 
denied.  


ORDER

An effective date prior to May 30, 1984 for a grant of 
service connection for septal nasal deflection with deformity 
and chronic rhinosinusitis and right facial neuralgia is 
denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

